Per Curtam,
The learned judge below found that the agreement with Ruth was valid as to him and binding on the Philadelphia & Reading Railroad Company as the successor of the Lebanon Valley Railroad Company, the original party. But he also found that Krick, the other defendant, as an adjoining landowner, had a statutory right to connect with the railroad by a switch or siding of which he could not be deprived by any agreement of the railroad with a third party.
The judgment is affirmed on so much of his opinion as covers this branch of the case.